internal_revenue_service number release date index number ------------------------------------------------------------ ----------------------------- ---------------------------- ----------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------- telephone number ---------------------- refer reply to cc tege eb qp3 plr-139751-16 date date legend entity a ------------------------------------------------------------- ----------------------------------------------------------------------- religious institute b ------------------------------------------------------------------------ -------------------------------------- church c state d directory e committee f plan x date date date ---------------------------------------- -------------- ----------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------------------------- --------------------------------------------------------------------- ------------------ ----------------------------- --------------------------- plr-139751-16139751-16 dear --------------- this letter is in response to your request submitted on your behalf by your authorized representative regarding the status of plan x as a church_plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury on your behalf entity a was formed by religious institute b a religious community within church c to carry out religious institute b’s mission in state d and certain other regions in the united_states entity a focuses on facilitating the provision of health care education and social services to the poor and undertakes missionary activities entity a is also referred to as a ------------------ of religious institute b and is a religious_order within church c entity a is an incorporated not-for-profit religious_organization under the laws of state d the authority to manage entity a generally rests with its corporate board_of directors the board under entity a’s articles of incorporation and bylaws only individuals who serve in specified leadership positions of the religious congregation of entity a are eligible to serve as members of the corporation within the meaning of state d’s incorporation laws and directors of entity a under entity a’s articles of incorporation and bylaws each member and director of entity a is required to be a member of entity a’s religious congregation and will cease to be a member or director of the corporation if the individual ceases to be a member of the religious congregation of entity a entity a’s articles of incorporation provide that it is a religious corporation organized exclusively for religious purposes specifically to support and foster the mission and purposes of religious institute b and not for the private gain of any person the articles further state that the property of entity a is irrevocably dedicated to religious purposes and that no part of the net_income or assets of entity a shall ever inure to the benefit of any director officer or member thereof or to the benefit of any private person finally the articles specify that upon entity a's dissolution its assets remaining after payment or provision for payment of all debts and liabilities of entity a shall be distributed to a nonprofit fund foundation or corporation selected by the members of the corporation which is organized and operated exclusively for religious purposes and which has established its tax exempt status under sec_501 entity a is organized and operated exclusively for religious purposes within the meaning of sec_501 entity a is listed in directory e of church c and is exempt plr-139751-16139751-16 from federal_income_tax under sec_501 as an organization described in sec_501 pursuant to a group_exemption_letter applicable to organizations listed in directory e entity a established plan x a defined_benefit_plan qualified under sec_401 effective date plan x was completely frozen as of date as a result of the plan freeze no new participants will enter the plan and participants will not accrue any additional benefits under the plan after date prior to plan x being frozen all of entity a’s employees were eligible to participate in plan x after attaining age and completing years_of_service committee f has been appointed as administrator and named fiduciary of plan x committee f was created by the board_of entity a for the purpose of administering a program of retirement plans which are intended to be church plans under sec_414 and has full discretionary power and authority to administer plan x in all of its details subject_to the ultimate oversight of the board members of committee f are appointed by the board and committee f is required to report to the board at least annually committee f’s charter provides that committee f’s administration shall be in a manner consistent with the teachings and tenets of church c and religious institute b the charter states that committee f shares common religious bonds and convictions with church c and religious institute b committee f includes two officers of entity a ex officio and currently at least three of the six members of the committee hold official positions within entity a none of the eligible participants in plan x are or can be considered employed in connection with a for-profit entity or one or more unrelated trade or businesses of entity a within the meaning of sec_513 all eligible participants of plan x are employed directly by entity a and there are no other participating employers in plan x although entity a has filed form_5500 and paid premiums to the pension benefits guaranty corporation pbgc the plan_administrator of plan x never made an election under sec_1_410_d_-1 of the federal_income_tax regulations regulations with regard to plan x in accordance with revproc_2011_44 2011_39_irb_446 a notice to interested persons regarding plan x was provided on date this notice explained the consequences of church_plan status based on the foregoing you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code you also request a ruling that the filing of forms and payment of pbgc premiums does not constitute an election by entity a under sec_410 plr-139751-16139751-16 sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches see advocate healthcare network v stapleton u s ____ holding that a plan that is maintained by an organization described in sec_414 may be a church_plan under sec_414 even if it was not established by a church or a convention or association of churches sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request plr-139751-16139751-16 and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church or a convention or association of churches under sec_414 by virtue of the organization’s control by or association with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church or a convention or association of churches with respect to your first ruling_request under the facts you have represented entity a was formed by religious institute b a religious community within church c to carry out religious institute b’s mission in state d and certain other regions in the united_states entity a is a religious_order within church c entity a is incorporated under the laws of state d and its corporate members and directors must hold certain specified leadership positions in the religious congregation of entity a entity a is organized and operated exclusively for religious purposes within the meaning of sec_501 and is exempt from tax under sec_501 entity a is listed in directory e of church c you represent that none of entity a’s employees are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 and no plan participants are employed by for-profit entities based on these facts we conclude that entity a is associated with church c for purposes of sec_414 we further conclude that the employees of entity a are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches committee f is the administrator of plan x and its sole purpose is to administer a program of retirement plans that qualify as church plans the members of committee f are appointed by the board_of entity a whose members consist of persons holding leadership positions in entity a a religious_order within church c committee f is subject_to the oversight of the board_of entity a and is required to report to the board annually committee f’s charter provides that it shall administer the plan in a manner consistent with the teachings and tenets of church c and religious institute b plr-139751-16139751-16 committee f includes two officers of entity a ex officio and currently at least three of the six members hold official positions within entity a we thus conclude that committee f is associated with church c accordingly plan x is maintained by an organization that is associated with a church or a convention or association of churches the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the deemed employees of a church or a convention or association of churches based on the foregoing facts and representations we conclude that plan x is a church_plan as defined in sec_414 of the code and has been a church_plan since its inception on date with respect to your second ruling_request sec_410 allows a church or a convention of churches which maintains any church_plan to make an irrevocable election that certain provisions of the code and title i of the employee_retirement_income_security_act_of_1974 erisa shall apply to the plan as if it were not a church_plan sec_1_410_d_-1 of the regulations provides that the plan_administrator of the church_plan may make the election by attaching an affirmative statement to either the plan’s form_5500 or to form_5300 application_for determination for employee_benefit_plan sec_1_410_d_-1 does not provide for an alternative form of election accordingly we conclude that the filing of forms and payment of pbgc premiums with respect to plan x does not constitute an election by entity a under sec_410 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 plr-139751-16139751-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john ricotta branch chief qualified_plan sec_3 tax exempt government entities cc
